DANIEL S. PEARSON, Judge,
concurring.
The record does not support the defendant’s assertion that while under arrest in police custody he signed and delivered to the State a document stating that he would not talk with any agents of the State about the charges for which he was then incarcerated or about any other matter without the presence of his court-appointed counsel. Therefore, because the issue of whether such a document is efficacious to preclude police questioning of the in-custody defendant in the absence of his counsel is not fairly presented in this case, I concur in the decision to affirm.